DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 03/11/2021.
Claims 1, 14, and 18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
	The previous objection to Claim 18 is obviated by the present amendments; therefore, this objection is withdrawn.
Claim Rejections – 35 USC § 112
Applicant argues that, contrary to previous 112(a) written description rejections, the specification of the present application does provide proper written description support for the “generating routing data…” limitation of the independent claims.  Regarding the 112(a) rejection’s assertion of a lack of specific guidance or algorithms for accomplishing this limitation, Applicant points to MPEP 2161.01, particularly pointing out that the necessary algorithms may be expressed  “in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure” 
As was explained in the Interview of 03/01/2021, the specification fails to provide guidance or algorithms (in prose or otherwise) explaining how Applicant contemplates the model data should be used to generate the set of routes described by the limitation in question, rather merely describing the types of information which may be gathered into model data and merely describing the information which may be described in the resulting set of routes.  The specification fails to provide the necessary written description to explain how Applicant transforms the gathered model data into the resulting set of routes.  Applicant’s list of emphasized citations likewise fails to do so.  
The emphasized selections of Paragraph 0028 describes the system gathering data via one or more calls to outside sources for use in generating a model, as well as describing various types of information and message structures which may be implemented in said calls.  Paragraphs 0042 and 00145 provide similar information and are similarly inadequate to provide written description support for the generation of a set of routes from the model data.  
Paragraph 0043 vaguely discloses the generation of routes based on the plurality of messages associated with the set of shipments and vehicles, specifying that said routing data may be constrained according to one or more data fields of the of the input messages.  This 
Paragraph 0046 discloses that input model data may be modified, thus resulting in modified route determinations.  This does not appear relevant to the initial route generation or the written description thereof, but merely discloses that said routes may be modified/recalculated in light of altered input data.  
Paragraphs 0051-0052 describe a potential structural arrangement of the system, which likewise does not appear relevant to providing an algorithm for the route generation.
Paragraphs 0053-0054 describe the underlying calls between system elements to perform various instructions of the system (including the route generation) at a high level of generality, which likewise fails to provide the requisite level of detail required by the written description standard.
Paragraphs 00134 and 00144 describe Fig. 12, a high level flow chart of system operations.  These paragraphs disclose that the route generation is performed, but likewise fails to provide any explanation of how the model data is transformed into said routes, merely stating that said routes are based on the input model data.
In addition to the paragraph citations above, Applicant also vaguely cites to Figs. 1, 3-9, and 12, providing no explanation as to how Applicant contemplates these figures to provide proper written description support for the limitation in question.  Figs. 1 and 3 provide exemplary embodiments of the technical configuration of the system, which is irrelevant to the limitation in question.  Figs. 4-9 provide examples of potential data messages and data organization structures, describing information collected by the system to generate a model.  
The citations to the specification and figures provided by Applicant fail to meet the standards for written description under 112(a) for the reasons above and those provided in each of the previous Office Actions.  Based on the original disclosure, a person of ordinary skill in the art at the time of filing could not reasonably conclude that Applicant had possession of the generation of route data based on input model data.  Besides generally stating that the resulting routes are based on (or constrained by) the input model data, Applicant provides no explanation, description, or algorithms demonstrating that Applicant was capable of performing this limitation at the time of filing.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant requests withdrawal of the previous 101 rejections in view of the present amendments.  This request is made absent any supporting reasoning, arguments, analysis, or evidence, apparently believing the subject matter eligibility of the amended claims to be self-evident.  Examiner disagrees.  See updated 101 rejections below for additional information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant argues that the previous 103 rejections are overcome by the present amendments, particularly those to the “generating a graphical user interface component…” limitation of the independent claims.  Specifically, Applicant argues that the previous citations fail to disclose the following amended language:  “wherein the graphical user interface component comprises interactive elements for the user to apply different constraints to the set of routes for the set of vehicles to visit and change the respective capacities of the set of vehicles.”
Regarding Applicant’s arguments that the previously provided citations to Peterkofsky fail to disclose a graphical user interface comprising interactive elements for the user to apply different constraints to the set of routes for the set of vehicles to visit, Examiner disagrees.  Examiner explained in the Response to Applicant’s Arguments section of the previous Office Action how the Peterkofsky reference discloses these features, and Applicant’s arguments fail to address this explanation.  Furthermore, Applicant’s analysis of part of the previously cited Peterkofsky citation is both selective and unreasonably narrow.  These arguments are refuted by the previously mentioned explanation of the previous Office Action.  See the Office Action dated 12/11/2020 for additional information.
Regarding Applicant’s arguments that the previously provided citations to Peterkofsky fail to disclose a graphical user interface comprising interactive elements for the user to change the respective capacities of the set of vehicles, Examiner agrees.  As this is a newly presented 
Claim Interpretation
The limitation “generating the model data based in part on the plurality of messages” of Claim 1 (as well as similar forms in Claims 14 and 18) is specifically interpreted to mean reorganizing the input data of the plurality of messages for ease of use by the application programming interface.  This interpretation is made in light of what is described in the specification and as agreed upon in the Interview of 09/17/2020.  
In Claim 4, the term “type field” is interpreted as a field indicating a unit of measurement in light of the Specification.  The term “value field” is interpreted as a field designating a measure of capacity for either a shipping vehicle or a package to be delivered, understood in light of the unit of measurement designated in the “type field,” in light of the specification.  These interpretations are likewise valid for all claims depending upon Claim 4.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims contain variations of the following limitation directed toward different statutory categories:  “generating routing data for a user of the software application based in part on the model data, wherein the routing data comprises a set of routes for the set of vehicles to visit, and wherein the set of routes is based in part on the set of shipments and the set of vehicles.”  Applicant’s Specification, focused almost exclusively on the organization of data within data structures and messages, provides no specific guidance or algorithms describing how Applicant contemplates the analysis of model data to generate routing data should be accomplished.  Claims 2-13, 15-17, and 19-20 are likewise rejected due to their dependence upon Claims 1, 4, or 18 respectively.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 14, and 18, the limitation of receiving tour optimization data comprising a tour optimization data structure, the tour optimization data structure associated 
	The judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of a non-transitory computer-readable medium storing 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of the judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-13, 15-17, and 19-20, describing various additional limitations to the product of Claim 1, the method of Claim 14, or the system of Claim 18, amount to substantially the 
Claims 2-5, 7-12, and 16 further specify various types of messages representing various types of data which are to be received by the system (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 6, 17, and 20 further specify particular metrics which are to be used to constrain the shipments and vehicles (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 13 and 15 further specify that the graphical user interface must be capable of receiving input from the user (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterkofsky et al (PGPub 20060206387) (hereafter, “Peterkofsky”) in view of Epler (PGPub 20160282466) (hereafter, “Epler”), Neves et al (PGPub 20170086011) (hereafter, “Neves”), and Balasubramanian et al (PGPub 20100332273) (hereafter, “Balasubramanian”).
Regarding Claims 1, 14, and 18, Peterkofsky discloses the following limitations:
A non-transitory computer-readable medium storing computer-readable instructions that implement an application programming interface for generating model data for a software application executed on a computing device having one or more processors 
generating navigation data for a software application executed on a computing device having one or more processors (¶ 0069);
a network interface (¶ 0029);
one or more processors (¶ 0028);
one or more memory devices, wherein the one or more memory devices store computer-readable instructions that implement an application programming interface invoked by a software application to generate model data for a tour optimization service as part of the software application, the application programming interface comprising instructions (¶ 0030, 0035, 0064);
generating the model data based in part on a modeling function and the plurality of messages (Abstract; ¶ 0035, 0046, 0064, 0068); and 
generating routing data for a user of the software application based in part on the model data, wherein the routing data comprises a set of routes for the set of vehicles to visit and the respective capacities of the set of vehicles, and wherein the set of routes is constrained by the respective capacities of the set of vehicles (¶ 0046-0047, 0069-0070).
Peterkofsky additionally discloses receiving tour optimization data comprising a tour optimization data structure, the tour optimization data structure associated with the application programming interface and specifying a plurality of messages comprising one or more fields that constrain a set of shipments and a set of vehicles, and wherein the plurality of messages is associated with the set of shipments and the set of vehicles (¶ 0046, 0078-0079; 
Neither Peterkofsky nor Epler nor Neves explicitly discloses but Balasubramanian does disclose wherein generating the model data comprises constraining the set of vehicles based on respective capacities of the set of vehicles (¶ 0055).
Peterkofsky additionally discloses generating a graphical user interface component associated with a tour optimization service, wherein the graphical user interface component displays the set of routes for the set of vehicles to visit, and wherein the graphical user interface component comprises interactive elements for the user to apply different constraints to the set of routes for the set of vehicles to visit (¶ 0025-0026, 0046, 0049-0050, 0052, 0056, 0077-0079).  Neither Peterkofsky nor Epler nor Neves explicitly discloses but Balasubramanian does disclose wherein the interface also displays the respective capacities of the vehicles and comprises interactive elements for the user to change the respective capacities of the set of vehicles (¶ 0068, 0076, 0207; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery fleet vehicle monitoring of Epler with the delivery planning interface of Peterkofsky because the combination merely applies a known technique KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Epler are applicable to the base device (Peterkofsky), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery planning and management functionality of Neves with the delivery planning interface of Peterkofsky and Epler because Neves teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0024, 0154, 0156, and 0170, the invention of Neves is disclosed for use in a system for delivery route planning such as that of Peterkofsky and Epler.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle capacity consideration and functionality of Balasubramanian with the delivery planning interface of Peterkofsky, Epler, and Neves because Balasubramanian teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Balasubramanian is disclosed for use in a delivery planning interface such as that of Peterkofsky, Epler, and Neves.
Regarding Claim 2, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 1.  Peterkofsky additionally discloses the limitation of wherein the plurality of messages comprises one or more shipment messages associated with the set of shipments or one or more vehicle messages associated with the set of vehicles (¶ 0046).  
Claim 3, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 2.  Peterkofsky additionally discloses the limitation of wherein the tour optimization data is based in part on a ShipmentModel message comprising the one or more shipment messages, a shipments field, the one or more vehicle messages, a vehicles field, a travel duration seconds field, a global start time field, a global end time field, or a cost per hour of global duration field (¶ 0046-0047; Fig. 7).  
Regarding Claim 4, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 2.  Peterkofsky additionally discloses the limitation of wherein a portion of the one or more shipment messages or the one or more vehicle messages is associated with one or more CapacityQuantity messages comprising a type field or a value field (¶ 0044, 0046).  
Regarding Claim 5, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 4.  Peterkofsky additionally discloses the limitation of wherein the type field is associated with a type of a quantity demanded by the set of shipments or carried by the set of vehicles, and the value field is associated with an amount of the quantity demanded by the set of shipments or carried by the set of vehicles (¶ 0044, 0046).  
Regarding Claim 6, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 5.  Peterkofsky additionally discloses the limitation of wherein the set of shipments and the set of vehicles is constrained by the type of the quantity associated with the type field or the amount of the quantity associated with the value field (¶ 0046).  
Regarding Claim 7, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 4.  Peterkofsky additionally discloses the limitation of wherein the one or more vehicle messages comprises at least one of the one or more CapacityQuantity 
Regarding Claim 8, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 4.  Peterkofsky additionally discloses the limitation of wherein each of the one or more shipment messages comprises at least one of the one or more CapacityQuantity messages, one or more VisitRequestAlternates messages, a pickup field, a delivery field, a demands field, a penalty cost field, or an allowed vehicle indices field, wherein the one or more CapacityQuantity messages are associated with the demands field and the one or more VisitRequestAlternates messages are associated with the pickup field or the delivery field (¶ 0046).  
Regarding Claim 9, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 8.  Peterkofsky additionally discloses the limitation of wherein each of the one or more VisitRequestAlternates messages comprises one or more VisitRequest messages or a visit requests field associated with the one or more VisitRequest messages (¶ 0044, 0046).  
Regarding Claim 10, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 9.  Peterkofsky additionally discloses the limitation of wherein the one or more VisitRequest messages comprises a TimeWindow message, a Duration message, a time windows field associated with the TimeWindow message, a duration field associated with the Duration message, an arrival location field, a departure location field, an arrival index field, a 
Regarding Claim 11, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 10.  Peterkofsky additionally discloses the limitation of wherein the TimeWindow message is associated with the start time field, the end time field, the soft end time field, or the cost per hour after soft end time field (¶ 0044).  
Regarding Claim 12, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 11.  Peterkofsky additionally discloses the limitation of wherein the set of shipments and the set of vehicles is constrained by one or more of the CapacityQuantity message or the TimeWindow message (¶ 0046).  
	Regarding Claim 13, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 11.  Peterkofsky additionally discloses the limitation of wherein the graphical user interface is configured to receive input from the user of the software application (¶ 0070, 0077).  
Regarding Claim 15, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 14.  Peterkofsky additionally discloses the limitation of wherein the graphical user interface is configured to receive input from the user of the software application (¶ 0070, 0077).
Regarding Claim 16, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 14.  Peterkofsky additionally discloses the limitation of wherein a portion of the one or more shipment messages or the one or more vehicle messages is associated with one or more CapacityQuantity messages comprising a type field or a value field, 
Regarding Claim 17, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 16.  Peterkofsky additionally discloses the limitation of constraining, by the one or more computing devices, the set of shipments and the set of vehicles based in part on the type of the quantity associated with the type field or the amount of the quantity associated with the value field (¶ 0046).  
Regarding Claim 19, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 18.  Peterkofsky additionally discloses the limitation of wherein a portion of the one or more shipment messages or the one or more vehicle messages is associated with one or more CapacityQuantity messages comprising a type field or a value field, the type field associated with a type of a quantity demanded by the set of shipments or carried by the set of vehicles, and the value field associated with an amount of the quantity demanded by the set of shipments or carried by the set of vehicles (¶ 0044, 0046).  
Regarding Claim 20, Peterkofsky in view of Epler, Neves, and Balasubramanian discloses the limitations of Claim 19.  Peterkofsky additionally discloses the limitation of constraining the set of shipments and the set of vehicles based in part on the type of the quantity associated with the type field or the amount of the quantity associated with the value field (¶ 0046).



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20110112759 – “Transit Routing System for Public Transportation Trip Planning,” Bast et al, disclosing a route planning system based on a variety of input data
PGPub 20170277578 – “Navigation Application Programming Interface to Accommodate Multiple Waypoint Routing,” Greenwood et al, disclosing an API for use with multiple waypoint route generation
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                    
                                                                                                                                                                    /MICHAEL P HARRINGTON/